19-23774-rdd     Doc 2     Filed 10/03/19    Entered 10/03/19 18:49:57        Main Document
                                            Pg 1 of 25


Jonathan S. Henes, P.C.
KIRKLAND & ELLIS LLP
KIRKLAND & ELLIS INTERNATIONAL LLP
601 Lexington Avenue
New York, New York 10022
Telephone:     (212) 446-4800
Facsimile:     (212) 446-4900

Proposed Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                 )
In re:                                           )          Chapter 11
                                                 )
DELUXE ENTERTAINMENT                             )          Case No. 19-23774 (RDD)
SERVICES GROUP INC.,                             )
                                                 )
                              Debtor.            )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
                                                 )
In re:                                           )          Chapter 11
                                                 )
BOBCO PRODUCTIONS LLC,                           )          Case No. 19-23775 (RDD)
                                                 )
                       Debtor.                   )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )
                                                 )
In re:                                           )          Chapter 11
                                                 )
COMPANY 3 LLC,                                   )          Case No. 19-23776 (RDD)
                                                 )
                       Debtor.                   )
                                                 )
Tax I.D. No. XX-XXXXXXX                          )
                                                 )




KE 64462150
19-23774-rdd   Doc 2      Filed 10/03/19    Entered 10/03/19 18:49:57   Main Document
                                           Pg 2 of 25




                                               )
In re:                                         )    Chapter 11
                                               )
DELUXE (DELAWARE) CANADA                       )    Case No. 19- 23773 (RDD)
HOLDINGS CORPORATION,                          )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )    Chapter 11
                                               )
DELUXE 3D LLC,                                 )    Case No. 19-23777 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )    Chapter 11
                                               )
DELUXE CREATIVE SERVICES INC.,                 )    Case No. 19-23778 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )    Chapter 11
                                               )
DELUXE DIGITAL CINEMA INC.,                    )    Case No. 19-23779 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )




                                              2
19-23774-rdd   Doc 2      Filed 10/03/19    Entered 10/03/19 18:49:57   Main Document
                                           Pg 3 of 25




                                               )
In re:                                         )    Chapter 11
                                               )
DELUXE DIGITAL DISTRIBUTION INC.,              )    Case No. 19-23780 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )    Chapter 11
                                               )
DELUXE ENCORE INC.,                            )    Case No. 19-23781 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )    Chapter 11
                                               )
DELUXE GOVERNMENT                              )    Case No. 19-23782 (RDD)
SOLUTIONS LLC,                                 )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )    Chapter 11
                                               )
DELUXE INDIA HOLDINGS 1 LLC,                   )    Case No. 19-23783 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )




                                              3
19-23774-rdd   Doc 2      Filed 10/03/19    Entered 10/03/19 18:49:57   Main Document
                                           Pg 4 of 25




                                               )
In re:                                         )    Chapter 11
                                               )
DELUXE INDIA HOLDINGS 2 LLC,                   )    Case No. 19-23784 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )    Chapter 11
                                               )
DELUXE LABORATORIES LLC,                       )    Case No. 19-23785 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )    Chapter 11
                                               )
DELUXE MEDIA INC.,                             )    Case No. 19-23787 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )    Chapter 11
                                               )
DELUXE MEDIA MANAGEMENT INC.,                  )    Case No. 19-23788 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )




                                              4
19-23774-rdd   Doc 2      Filed 10/03/19    Entered 10/03/19 18:49:57   Main Document
                                           Pg 5 of 25




                                               )
In re:                                         )    Chapter 11
                                               )
DELUXE ONE LLC,                                )    Case No. 19-23789 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )    Chapter 11
                                               )
DELUXE SHARED SERVICES INC.,                   )    Case No. 19-23790 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )    Chapter 11
                                               )
DX HOLDINGS LLC,                               )    Case No. 19-23791 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )    Chapter 11
                                               )
GLOBAL DIGITAL MEDIA                           )    Case No. 19-23792 (RDD)
XCHANGE LLC,                                   )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )




                                              5
19-23774-rdd   Doc 2      Filed 10/03/19    Entered 10/03/19 18:49:57   Main Document
                                           Pg 6 of 25




                                               )
In re:                                         )    Chapter 11
                                               )
MEDIARECALL LLC,                               )    Case No. 19-23793 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )    Chapter 11
                                               )
SFERA LABS, LLC,                               )    Case No. 19-23794 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )    Chapter 11
                                               )
SFERA STUDIOS LLC,                             )    Case No. 19-23795 (RDD)
                                               )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )    Chapter 11
                                               )
SOFTITLER NET, INC.,                           )    Case No. 19-23796 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )




                                              6
19-23774-rdd      Doc 2   Filed 10/03/19    Entered 10/03/19 18:49:57    Main Document
                                           Pg 7 of 25


                                               )
                                               )
In re:                                         )     Chapter 11
                                               )
TS GP 2 LLC,                                   )     Case No. 19-23797 (RDD)
                                               )
                      Debtor.                  )
                                               )
Tax I.D. No. N/A                               )
                                               )
                                               )
In re:                                         )     Chapter 11
                                               )
TS INTEREST HOLDCO 1 LLC,                      )     Case No. 19-23798 (RDD)
                                               )
                      Debtor.                  )
                                               )
Tax I.D. No. N/A                               )
                                               )
                                               )
In re:                                         )     Chapter 11
                                               )
TS INTEREST HOLDCO 2 LLC,                      )     Case No. 19-23799 (RDD)
                                               )
                      Debtor.                  )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )     Chapter 11
                                               )
TS US LLC,                                     )     Case No. 19-23800 (RDD)
                                               )
                      Debtor.                  )
                                               )
Tax I.D. No. N/A                               )
                                               )

                   DEBTORS’ MOTION FOR ENTRY
          OF AN ORDER (I) DIRECTING JOINT ADMINISTRATION
OF THEIR RELATED CHAPTER 11 CASES AND (II) GRANTING RELATED RELIEF

         The above-captioned debtors and debtors in possession (collectively, the “Debtors”)




                                              7
19-23774-rdd          Doc 2      Filed 10/03/19       Entered 10/03/19 18:49:57               Main Document
                                                     Pg 8 of 25


respectfully state the following in support of this motion (the “Motion”):1

                                                 Relief Requested

          1.       The Debtors seek entry of an order, substantially in the form attached hereto as

Exhibit A (the “Order”), (a) directing procedural consolidation and joint administration of these

chapter 11 cases, and (b) granting related relief. Specifically, the Debtors request that the United

States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”)

maintain one file and one docket for all of the jointly administered cases under the case of

Deluxe Entertainment Services Group Inc. and that the cases be administered under a

consolidated caption, as follows:

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                   )
In re:                                                             ) Chapter 11
                                                                   )
DELUXE ENTERTAINMENT                                               ) Case No. 19-23774 (RDD)
SERVICES GROUP INC., et al.,1                                      )
                                                                   )
                                     Debtors.                      ) (Jointly Administered)
                                                                   )
1   The last four digits of Debtor Deluxe Entertainment Services Group Inc.’s tax identification number are 1725.
    Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been requested, a
    complete list of the Debtor entities and the last four digits of their federal tax identification numbers is not
    provided herein. A complete list of such information may be obtained on the website of the Debtors’ Solicitation
    Agent at: https://cases.primeclerk.com/deluxe. The location of the Debtors’ service address for purposes of these
    chapter 11 cases is: 50 Main Street, Suite 1014, White Plains, New York, 10606.




1     A detailed description of the Debtors and their business, and the facts and circumstances supporting this Motion
      are set forth in the Declaration of John Eric “Eric” Cummins, Executive Vice President and Chief Financial
      Officer at Deluxe Entertainment Services Group Inc., (I) in Support of Chapter 11 Petitions and First Day
      Pleadings and (II) Pursuant to Local Bankruptcy Rule 1007-2 (the “First Day Declaration”), filed
      contemporaneously with this Motion and incorporated herein by reference. Capitalized terms used but not
      otherwise defined herein will have the meanings ascribed to them in the First Day Declaration.


                                                           8
19-23774-rdd     Doc 2    Filed 10/03/19    Entered 10/03/19 18:49:57         Main Document
                                           Pg 9 of 25


       2.      The Debtors further request that the Bankruptcy Court order that the foregoing

caption satisfies the requirements set forth in section 342(c)(1) of title 11 of the United States

Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”).

       3.      The Debtors also request that a docket entry, substantially similar to the

following, be entered on the docket of each of the Debtors’ cases other than the case of Deluxe

Entertainment Services Group Inc.:

               An order has been entered in accordance with Rule 1015(b) of the
               Federal Rules of Bankruptcy Procedure directing the joint
               administration of the chapter 11 cases of: Deluxe Entertainment
               Services Group Inc., Case No. 19-23774; Bobco Productions LLC,
               Case No. 19-23774; Company 3 LLC, Case No. 19-23776; Deluxe
               (Delaware) Canada Holdings Corporation, Case No. 19-23773;
               Deluxe 3D LLC, Case No. 19-23777; Deluxe Creative Services
               Inc., Case No. 19-23778; Deluxe Digital Cinema Inc., Case No.
               19-23779; Deluxe Digital Distribution Inc., Case No. 19-23780;
               Deluxe Encore Inc., Case No. 19-23781; Deluxe Government
               Solutions LLC, Case No. 19-23782; Deluxe India Holdings 1 LLC,
               Case No. 19-23783; Deluxe India Holdings 2 LLC, Case No.
               19-23784; Deluxe Laboratories LLC, Case No. 19-23785; Deluxe
               Media Inc., Case No. 19-23787; Deluxe Media Management Inc.,
               Case No. 19-23788; Deluxe One LLC, Case No. 19-23789; Deluxe
               Shared Services Inc., Case No. 19-23790; DX Holdings LLC, Case
               No. 19-23791; Global Digital Media XChange LLC, Case No.
               19-23792; MediaRecall LLC; Case No. 19-23793; Sfera Labs,
               LLC, Case No. 19-23794; Sfera Studios LLC, Case No. 19-23795;
               Softitler Net, Inc., Case No. 19-23796; TS GP 2 LLC, Case No.
               19-23797; TS Interest Holdco 1 LLC, Case No. 19-23798;
               TS Interest Holdco 2 LLC, Case No. 19-23799; TS US LLC, Case
               No. 19-23800. All further pleadings and other papers shall be
               filed in and all further docket entries shall be made in
               Case No. 19-23774 (RDD).

       4.      The Debtors also seek authority to file their monthly operating reports to the

extent necessary or required by the Operating Guidelines and Reporting Requirements for

Debtors in Possession and Trustees, issued by the Office of the United States Trustee for the

Southern District of New York (the “U.S. Trustee”), by consolidating the information required



                                                9
19-23774-rdd      Doc 2    Filed 10/03/19    Entered 10/03/19 18:49:57         Main Document
                                            Pg 10 of 25


for each Debtor in one report that tracks and breaks out all of the specific information

(e.g., receipts, disbursements, etc.) on a debtor-by-debtor basis in each monthly operating report.

                                     Jurisdiction and Venue

       5.      The Bankruptcy Court has jurisdiction over this matter pursuant to

28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United

States District Court for the Southern District of New York, dated January 31, 2012. The

Debtors confirm their consent, pursuant to rule 7008 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), to the entry of a final order by the Bankruptcy Court in

connection with this Motion to the extent that it is later determined that the Bankruptcy Court,

absent consent of the parties, cannot enter final orders or judgments in connection herewith

consistent with Article III of the United States Constitution.

       6.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       7.      The bases for the relief requested herein are section 105(a) of title 11 of the

United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), Bankruptcy Rule 1015(b),

and Rule 9013-1(a) of the Local Bankruptcy Rules for the Southern District of New York

(the “Local Rules”).

                                           Background

       8.      Deluxe Entertainment Services Group Inc. (“Deluxe”), is among the world’s

leading content creation-to-distribution companies, utilizing its scale, technology, and expertise

to enable the worldwide market for professionally created content. Deluxe has been a trusted

partner to Hollywood studios, independent filmmakers, television networks, online content

producers, brands, and anyone looking to bring stories and experiences to audiences for more

than 100 years. Providing one of the industry’s most comprehensive suites of end-to-end digital



                                                 10
19-23774-rdd     Doc 2     Filed 10/03/19    Entered 10/03/19 18:49:57          Main Document
                                            Pg 11 of 25


media services, Deluxe believes it is uniquely positioned to transform, manage, localize, and

deliver content to any type of device at any time.

       9.      Deluxe broadly operates its business in two primary segments: Distribution and

Creative. The Distribution business focuses on the transformation, management, and delivery of

content to any screen around the globe, and consists primarily of the following business lines:

localization (e.g., subtitling and dubbing content for assorted languages), delivery operations

(e.g., physical and digital fulfillment services and playout services), and digital cinema services

(e.g., mastering and distribution of content for cinemas), which business lines are supported by

Deluxe’s cloud-based platform, Deluxe One.            Launched in late 2018, Deluxe One is a

cloud-based platform that simplifies how clients’ content is created, stored, and delivered to

audiences. Through the platform, content creators and distributors can integrate their systems

and vendors using Deluxe One’s open-API architecture, providing a central hub to manage

virtually every step of the workflow from creation to delivery.

       10.     Deluxe’s Creative business enables content and commercial creators around the

world to bring their visions to life. The Creative business is made up of industry leading visual

effects and post-production brands, including Method, Stereo D, Encore, EFILM, and

Company 3.      Deluxe’s Creative business provides state of the art visual effects and

post-production services, including editorial, color, and finishing services, and offers clients

creative talent, technical expertise, and global connectivity for features, episodic content,

advertising, and immersive content.       The Creative business employs leading artists, color

scientists, and technologists who are recognized for their ability to realize the creative visions of

the entertainment and advertising industries’ greatest creators.




                                                 11
19-23774-rdd        Doc 2   Filed 10/03/19    Entered 10/03/19 18:49:57          Main Document
                                             Pg 12 of 25


       11.     On the Petition Date, each of the Debtors filed a voluntary petition for relief under

chapter 11 of the Bankruptcy Code. The Debtors are operating their businesses and managing

their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code. No request for the appointment of a trustee or examiner has been made in these chapter

11 cases, and no committees have been appointed or designated.               Additional information

regarding the Debtors and their prepetition operations and capital structure is set forth in the First

Day Declaration, filed contemporaneously herewith.

                                          Basis for Relief

       12.     Bankruptcy Rule 1015(b) provides, in pertinent part, that “[i]f . . . two or more

petitions are pending in the same court by or against . . . a debtor and an affiliate, the court may

order a joint administration of the estates.” Fed. R. Bankr. P. 1015. The Debtors are a group of

“affiliates” as that term is defined in section 101(2) of the Bankruptcy Code. Accordingly, the

Bankruptcy Code and Bankruptcy Rules authorize the Bankruptcy Court to grant the relief

requested herein.

       13.     Section 105(a) of the Bankruptcy Code provides the Bankruptcy Court with the

power to grant the relief requested herein by permitting the Bankruptcy Court to “issue any

order, process, or judgment that is necessary or appropriate to carry out the provisions of the

[Bankruptcy Code].” 11 U.S.C. § 105(a).

       14.     Joint administration is generally non-controversial, and courts in this jurisdiction

routinely order joint administration in cases with multiple, related debtors. See, e.g., In re

Barneys, New York Inc., Case No. 19-36300 (CGM) (Bankr. S.D.N.Y. August 7, 2019); In re

Hollander Sleep Products, LLC, Case No. 19-11608 (MEW) (Bankr. S.D.N.Y. May 22, 2019)

(directing joint administration of chapter 11 cases); In re Sungard Availability Serv. Capital,

Inc., Case No. 19-22915 (RDD) (Bankr. S.D.N.Y. May 2, 2019) (same); In re Windstream
                                                 12
19-23774-rdd        Doc 2      Filed 10/03/19      Entered 10/03/19 18:49:57               Main Document
                                                  Pg 13 of 25


Holdings, Inc., Case No. 19-22312 (RDD) (Bankr. S.D.N.Y. February 28, 2019) (same); In re

FULLBEAUTY Brands Holdings Corp., Case No. 19-22185 (RDD) (Bankr. S.D.N.Y. February

7, 2019) (same).2

        15.      Given the integrated nature of the Debtors’ operations, joint administration of

these chapter 11 cases will provide significant administrative convenience without harming the

substantive rights of any party in interest. Many of the motions, hearings, and orders in these

chapter 11 cases will affect each Debtor entity.                 The entry of the Order directing joint

administration of these chapter 11 cases will reduce fees and costs by avoiding duplicative filings

and objections. Joint administration also will allow the U.S. Trustee and all parties in interest to

monitor these chapter 11 cases with greater ease and efficiency.

        16.      Moreover, joint administration will not adversely affect the Debtors’ respective

constituencies because this Motion seeks only administrative, not substantive, consolidation of

the Debtors’ estates. Parties in interest will not be harmed by the relief requested; instead,

parties in interest will benefit from the cost reductions associated with the joint administration of

these chapter 11 cases. Accordingly, the Debtors submit that the joint administration of these

chapter 11 cases is in the best interests of their estates, their creditors, and all other

parties in interest.

                                               Motion Practice

        17.      This Motion includes citations to the applicable rules and statutory authorities

upon which the relief requested herein is predicated and a discussion of their application to this

Motion. Accordingly, the Debtors submit that this Motion satisfies Local Rule 9013-1(a).



2   Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
    Copies of these orders are available upon request to the Debtors’ proposed counsel.


                                                       13
19-23774-rdd      Doc 2     Filed 10/03/19    Entered 10/03/19 18:49:57          Main Document
                                             Pg 14 of 25


                                               Notice

       18.     The Debtors will provide notice of this Motion to: (a) the United States Trustee

for the Southern District of New York, Attn.: Richard C. Morrissey, Esq.; (b) the Holders of the

30 largest unsecured claims against the Debtors (on a consolidated basis); (c) the Existing ABL

Agent; (d) the Senior Priming Term Loan Agent; (e) the Priming Term Loan Agent; (f) the

Existing Term Loan Agent; (g) counsel to the Existing ABL Agent, Senior Priming Term Loan

Agent, Priming Term Loan Agent, and Existing Term Loan Agent, Cravath, Swaine & Moore

LLP, 825 Eighth Avenue, New York, New York 10019, Attn.: Paul H. Zumbro, George E.

Zobitz, and Sarah Rosen; (h) counsel to the Ad Hoc Committee, Stroock & Stroock & Lavan

LLP, 180 Maiden Lane, New York, New York 10038, Attn.: Kristopher Hansen, Jonathan

Canfield, and Gabriel Sasson; (i) MAFCO; (j) counsel to MAFCO, Skadden, Arps, Slate,

Meagher & Flom LLP, Four Times Square, New York, New York 10036, Attn: Shana Elberg

and Mark McDermott; (k) the United States Attorney’s Office for the Southern District of New

York; (l) the Internal Revenue Service; (m) the United States Securities and Exchange

Commission; (n) the Environmental Protection Agency, and all similar state environmental

agencies; (o) attorneys general in the states where the Debtors conduct their business operations;

and (p) any party that has requested notice pursuant to Bankruptcy Rule 2002. The Debtors

submit that, in light of the nature of the relief requested, no other or further notice need be given.

                                         No Prior Request

       19.     No prior request for the relief sought in this Motion has been made to this or any

other court.




                                                  14
19-23774-rdd     Doc 2    Filed 10/03/19     Entered 10/03/19 18:49:57          Main Document
                                            Pg 15 of 25


       WHEREFORE, the Debtors respectfully request that the Bankruptcy Court enter the

Order granting the relief requested herein and such other relief as the Bankruptcy Court deems

appropriate under the circumstances.

Dated: October 3, 2019                 /s/ Jonathan S. Henes
New York, New York                     Jonathan S. Henes, P.C.
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       601 Lexington Avenue
                                       New York, New York 10022
                                       Telephone:     (212) 446-4800
                                       Facsimile:     (212) 446-4900

                                       Proposed Counsel to the Debtors and Debtors in Possession
19-23774-rdd   Doc 2   Filed 10/03/19    Entered 10/03/19 18:49:57   Main Document
                                        Pg 16 of 25


                                        Exhibit A

                                  Proposed Order
19-23774-rdd   Doc 2      Filed 10/03/19    Entered 10/03/19 18:49:57   Main Document
                                           Pg 17 of 25


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                               )
In re:                                         )     Chapter 11
                                               )
DELUXE ENTERTAINMENT                           )     Case No. 19-23774 (RDD)
SERVICES GROUP INC.,                           )
                                               )
                            Debtor.            )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )     Chapter 11
                                               )
BOBCO PRODUCTIONS LLC,                         )     Case No. 19-23775 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )     Chapter 11
                                               )
COMPANY 3 LLC,                                 )     Case No. 19-23776 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )     Chapter 11
                                               )
DELUXE (DELAWARE) CANADA                       )     Case No. 19- 23773 (RDD)
HOLDINGS CORPORATION,                          )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
19-23774-rdd   Doc 2      Filed 10/03/19    Entered 10/03/19 18:49:57   Main Document
                                           Pg 18 of 25




                                               )
In re:                                         )     Chapter 11
                                               )
DELUXE 3D LLC,                                 )     Case No. 19-23777 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )     Chapter 11
                                               )
DELUXE CREATIVE SERVICES INC.,                 )     Case No. 19-23778 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )     Chapter 11
                                               )
DELUXE DIGITAL CINEMA INC.,                    )     Case No. 19-23779 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )     Chapter 11
                                               )
DELUXE DIGITAL DISTRIBUTION INC.,              )     Case No. 19-23780 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )     Chapter 11
                                               )
DELUXE ENCORE INC.,                            )     Case No. 19-23781 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )

                                               2
19-23774-rdd   Doc 2      Filed 10/03/19    Entered 10/03/19 18:49:57   Main Document
                                           Pg 19 of 25


                                               )
In re:                                         )     Chapter 11
                                               )
DELUXE GOVERNMENT                              )     Case No. 19-23782 (RDD)
SOLUTIONS LLC,                                 )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )     Chapter 11
                                               )
DELUXE INDIA HOLDINGS 1 LLC,                   )     Case No. 19-23783 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )     Chapter 11
In re:                                         )
                                               )
DELUXE INDIA HOLDINGS 2 LLC,                   )     Case No. 19-23784 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )     Chapter 11
                                               )
DELUXE LABORATORIES LLC,                       )     Case No. 19-23785 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )     Chapter 11
                                               )
DELUXE MEDIA INC.,                             )     Case No. 19-23787 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )

                                               3
19-23774-rdd   Doc 2      Filed 10/03/19    Entered 10/03/19 18:49:57   Main Document
                                           Pg 20 of 25


                                               )
In re:                                         )     Chapter 11
                                               )
DELUXE MEDIA MANAGEMENT INC.,                  )     Case No. 19-23788 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )     Chapter 11
                                               )
DELUXE ONE LLC,                                )     Case No. 19-23789 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )     Chapter 11
                                               )
DELUXE SHARED SERVICES INC.,                   )     Case No. 19-23790 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )     Chapter 11
                                               )
DX HOLDINGS LLC,                               )     Case No. 19-23791 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )     Chapter 11
                                               )
GLOBAL DIGITAL MEDIA                           )     Case No. 19-23792 (RDD)
XCHANGE LLC,                                   )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )

                                               4
19-23774-rdd   Doc 2      Filed 10/03/19    Entered 10/03/19 18:49:57   Main Document
                                           Pg 21 of 25


                                               )
In re:                                         )     Chapter 11
                                               )
MEDIARECALL LLC,                               )     Case No. 19-23793 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )     Chapter 11
                                               )
SFERA LABS, LLC,                               )     Case No. 19-23794 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )     Chapter 11
                                               )
SFERA STUDIOS LLC,                             )     Case No. 19-23795 (RDD)
                                               )
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )     Chapter 11
                                               )
SOFTITLER NET, INC.,                           )     Case No. 19-23796 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )     Chapter 11
                                               )
TS GP 2 LLC,                                   )     Case No. 19-23797 (RDD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. N/A                               )
                                               )

                                               5
19-23774-rdd        Doc 2     Filed 10/03/19       Entered 10/03/19 18:49:57               Main Document
                                                  Pg 22 of 25


                                                        )
In re:                                                  )        Chapter 11
                                                        )
TS INTEREST HOLDCO 1 LLC,                               )        Case No. 19-23798 (RDD)
                                                        )
                          Debtor.                       )
                                                        )
Tax I.D. No. N/A                                        )
                                                        )
                                                        )
In re:                                                  )        Chapter 11
                                                        )
TS INTEREST HOLDCO 2 LLC,                               )        Case No. 19-23799 (RDD)
                                                        )
                          Debtor.                       )
                                                        )
Tax I.D. No. XX-XXXXXXX                                 )
                                                        )
                                                        )
In re:                                                  )        Chapter 11
                                                        )
TS US LLC,                                              )        Case No. 19-23800 (RDD)
                                                        )
                          Debtor.                       )
                                                        )
Tax I.D. No. N/A                                        )
                                                        )


                ORDER (I) DIRECTING JOINT ADMINISTRATION OF
              CHAPTER 11 CASES AND (II) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”)1 of the above-captioned debtors and debtors in

possession (collectively, “the Debtors”) for entry of an order (this “Order”), (a) directing

procedural consolidation and joint administration of these chapter 11 cases, and (b) granting

related relief, all as more fully set forth in the Motion; and upon the First Day Declaration; and

this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the Southern


1   Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.


                                                        6
19-23774-rdd          Doc 2      Filed 10/03/19       Entered 10/03/19 18:49:57               Main Document
                                                     Pg 23 of 25


District of New York, dated January 31, 2012; and this Court having found that it may enter a

final order consistent with Article III of the United States Constitution; and this Court having

found that venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C.

§§ 1408 and 1409; and this Court having found that this is a core proceeding pursuant to

28 U.S.C. § 157(b); and this Court having found that the Debtors’ notice of the Motion and

opportunity for a hearing on the Motion were appropriate under the circumstances and no other

notice need be provided; and this Court having reviewed the Motion and having heard the

statements in support of the relief requested therein at a hearing, if any, before this Court

(the “Hearing”); and this Court having determined that the legal and factual bases set forth in the

Motion and at the Hearing establish just cause for the relief granted herein; and upon all of the

proceedings had before this Court; and after due deliberation and sufficient cause appearing

therefor, it is HEREBY ORDERED THAT:

          1.       The Motion is granted as set forth herein.

          2.       The above-captioned chapter 11 cases are consolidated for procedural purposes

only and shall be jointly administered by this Court under Case No. 19-23774 (RDD).

          3.       The caption of the jointly administered cases shall read as follows:

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                   )
In re:                                                             ) Chapter 11
                                                                   )
DELUXE ENTERTAINMENT                                               ) Case No. 19-23774 (RDD)
SERVICES GROUP INC., et al.,1                                      )
                                                                   )
                                     Debtors.                      ) (Jointly Administered)
                                                                   )
1   The last four digits of Debtor Deluxe Entertainment Services Group Inc.’s tax identification number are 1725.
    Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been requested, a
    complete list of the Debtor entities and the last four digits of their federal tax identification numbers is not
    provided herein. A complete list of such information may be obtained on the website of the Debtors’ Solicitation

                                                           7
19-23774-rdd       Doc 2      Filed 10/03/19      Entered 10/03/19 18:49:57               Main Document
                                                 Pg 24 of 25


 Agent at: https://cases.primeclerk.com/deluxe. The location of the Debtors’ service address for purposes of these
 chapter 11 cases is: 50 Main Street, Suite 1014, White Plains, New York, 10606.

       4.       The foregoing caption satisfies the requirements set forth in section 342(c)(1) of

the Bankruptcy Code.

       5.       A docket entry, substantially similar to the following, shall be entered on the

docket of each of the debtors other than Deluxe Entertainment Services Group Inc. to reflect the

joint administration of these chapter 11 cases:

                An order has been entered in accordance with Rule 1015(b) of the
                Federal Rules of Bankruptcy Procedure directing the joint
                administration of the chapter 11 cases of: Deluxe Entertainment
                Services Group Inc., Case No. 19-23774; Bobco Productions LLC,
                Case No. 19-23774; Company 3 LLC, Case No. 19-23776; Deluxe
                (Delaware) Canada Holdings Corporation, Case No. 19-23773;
                Deluxe 3D LLC, Case No. 19-23777; Deluxe Creative Services
                Inc., Case No. 19-23778; Deluxe Digital Cinema Inc., Case No.
                19-23779; Deluxe Digital Distribution Inc., Case No. 19-23780;
                Deluxe Encore Inc., Case No. 19-23781; Deluxe Government
                Solutions LLC, Case No. 19-23782; Deluxe India Holdings 1 LLC,
                Case No. 19-23783; Deluxe India Holdings 2 LLC, Case No.
                19-23784; Deluxe Laboratories LLC, Case No. 19-23785; Deluxe
                Media Inc., Case No. 19-23787; Deluxe Media Management Inc.,
                Case No. 19-23788; Deluxe One LLC, Case No. 19-23789; Deluxe
                Shared Services Inc., Case No. 19-23790; DX Holdings LLC, Case
                No. 19-23791; Global Digital Media XChange LLC, Case No.
                19-23792; MediaRecall LLC; Case No. 19-23793; Sfera Labs,
                LLC, Case No. 19-23794; Sfera Studios LLC, Case No. 19-23795;
                Softitler Net, Inc., Case No. 19-23796; TS GP 2 LLC, Case No.
                19-23797; TS Interest Holdco 1 LLC, Case No. 19-23798;
                TS Interest Holdco 2 LLC, Case No. 19-23799; TS US LLC, Case
                No. 19-23800. All further pleadings and other papers shall be
                filed in and all further docket entries shall be made in
                Case No. 19-23774 (RDD).

       6.       One consolidated docket, one file, and one consolidated service list shall be

maintained by the Debtors and kept by the clerk of the Bankruptcy Court with the assistance of

the notice and claims agent retained by the Debtors in these chapter 11 cases.




                                                       8
19-23774-rdd      Doc 2     Filed 10/03/19    Entered 10/03/19 18:49:57         Main Document
                                             Pg 25 of 25


          7.    The Debtors may file their monthly operating reports required by the Operating

Guidelines and Reporting Requirements for Debtors in Possession and Trustees, issued by the

U.S. Trustee, by consolidating the information required for each debtor in one report that tracks

and breaks out all of the specific information (e.g., receipts, disbursements, etc.) on a

debtor-by-debtor basis in each monthly operating report.

          8.    Nothing contained in the Motion or this Order shall be deemed or construed as

directing or otherwise effecting a substantive consolidation of these chapter 11 cases and this

Order shall be without prejudice to the rights of the Debtors to seek entry of an order

substantively consolidating their respective cases.

          9.    The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

          10.   Notice of the Motion as provided therein shall be deemed good and sufficient

notice of such motion and the requirements of the local rules of this Court are satisfied by such

notice.

          11.   Bankruptcy Rule 6004(a) and the Local Rules are satisfied by such notice.

          12.   Notwithstanding anything to the contrary, the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

          13.   This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

White Plains, New York
Dated: ____________, 2019

                                                 THE HONORABLE ROBERT D. DRAIN
                                                 UNITED STATES BANKRUPTCY JUDGE




                                                  9
